


EXHIBIT 10.25
Execution Copy

 

TRADEMARK LICENSE AGREEMENT

 

This Trademark License Agreement (the “License Agreement”) is made as of
December 31, 2001 (the “Effective Date”), in duplicate originals, and is by and
between La Quinta Properties, Inc., a Delaware corporation, having an office and
place of business at 909 Hidden Ridge, Suite 600, Irving, Texas 75038
(“Licensor”) and La Quinta Franchise, LLC, a Nevada limited liability company,
having an office and place of business at 101 Convention Center Drive, Suite
850, Las Vegas, Nevada 89109 (“Licensee”).

 

STATEMENT

 

Licensor is the owner of many trademarks and service marks, and all related
goodwill (as set forth on Schedule A annexed hereto), for use in connection with
hotel and motel services and related restaurant services, including such rights
which are registered and/or the subject of pending applications and filings
throughout the world (hereinafter collectively the “Trademarks”).

 

Licensee now desires to obtain from Licensor, and Licensor has agreed to grant
to Licensee, the right, license and privilege to use the Trademarks identified
on Schedule A hereto, as well as future related trademarks and other related
intellectual property rights which may be developed by Licensor and made a part
of this License, on and in connection with the operation and management of
franchised hotels, motels and restaurants and the advertising, promotion and
offering of the franchised hotel, motel and restaurant services in the
Territory, all as defined herein.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for good and valuable consideration, it is agreed as follows:

 

Article I -  Definitions

 


1.1                                                                                
“ADVERTISING MATERIALS” SHALL MEAN ALL ADVERTISING AND BUSINESS MATERIALS USED
BY LICENSEE WHICH BEAR, FEATURE OR INCLUDE ANY REFERENCE TO THE TRADEMARKS AND
ARE USED IN CONNECTION WITH THE LICENSED SERVICES.

 


1.2                                                                                
“BUSINESS MATERIALS” SHALL MEAN AND INCLUDE ALL STATIONERY, LETTERHEADS,
ENVELOPES, BUSINESS CARDS, INVOICES, ADVERTISING AND PROMOTIONAL MATERIALS, AND
ALL OTHER BUSINESS AND COMMERCIAL MATERIALS USED BY LICENSEE WHICH BEAR THE
TRADEMARKS.

 


1.3                                                                                
“FRANCHISEE” SHALL MEAN ANY THIRD PARTY WITH WHICH LICENSEE’S SUBLICENSEE(S)
ENTER(S) INTO AN AGREEMENT FOR THE PURPOSE OF GRANTING THE RIGHT TO SUBLICENSE,
OWN, OPERATE OR MANAGE ONE OR MORE LA QUINTA LODGING FACILITIES WHICH ARE
IDENTIFIED BY THE TRADEMARKS.

 


1.4                                                                                
“LA QUINTA LODGING FACILITIES” OR “FACILITIES” SHALL MEAN THOSE FACILITIES WHERE
THE LICENSED SERVICES ARE OFFERED.

 


1.5                                                                                
“LICENSED SERVICES” SHALL MEAN THE OPERATION AND MANAGEMENT OF FRANCHISED
HOTELS, MOTELS AND RESTAURANTS IDENTIFIED BY THE TRADEMARKS AND THE ADVERTISING,
PROMOTION AND OFFERING OF THE FRANCHISED HOTEL, MOTEL AND RESTAURANT SERVICES
IDENTIFIED BY THE TRADEMARKS.

 


1.6                                                                                
“SPECIFIED QUALITY STANDARDS” SHALL MEAN THOSE STANDARDS OF DESIGN, APPEARANCE

 

2

--------------------------------------------------------------------------------


 

and quality for the Licensed Services, Facilities, Business Materials and
Advertising Materials which are consistent with the prestige and integrity of
the Trademarks, and are of a level and type satisfactory to Licensor.

 


1.7                                                 “TERRITORY” SHALL MEAN THE
WORLD.

 


1.8                                                 “TRADEMARKS” SHALL MEAN ALL
OF THE TRADEMARKS, LOGOS, NAMES, BRANDS AND SERVICE MARKS IDENTIFIED IN SCHEDULE
A (INCLUDING THOSE WHICH ARE THE SUBJECT OF REGISTRATION, APPLICATION AND USE
UNDER THE COMMON LAW), WHICH IS ANNEXED HERETO AND MADE A PART HEREOF, AND ALL
COMBINATIONS AND DERIVATIVES THEREOF THAT LICENSOR MAY OWN IN THE FUTURE, AND
OTHER RELATED TRADEMARKS, IF ANY, WHICH MAY BE DEVELOPED BY LICENSOR.  SCHEDULE
A SHALL BE PERIODICALLY UPDATED TO INCORPORATE DEVELOPED TRADEMARKS, NO LESS
FREQUENTLY THAN ONCE ANNUALLY.  ALL USE OF SUCH MARKS SHALL INURE TO THE BENEFIT
OF THE OWNER OF THE TRADEMARKS.

 

Article II -  Grant of License

 


2.1                                                 LICENSOR HEREBY GRANTS TO
LICENSEE THE EXCLUSIVE, ROYALTY-FREE RIGHT, LICENSE AND PRIVILEGE TO USE THE
TRADEMARKS FOR AND IN CONNECTION WITH THE LICENSED SERVICES IN THE TERRITORY. 
LICENSEE AGREES THAT UNLESS AUTHORIZED OR REQUIRED BY LICENSOR, IT WILL NOT
MAKE, OR AUTHORIZE TO BE MADE, ANY USE, DIRECTLY OR INDIRECTLY, OF THE
TRADEMARKS IN CONNECTION WITH ANY OTHER SERVICES NOT EXPRESSLY DISCUSSED HEREIN.

 


2.2                                                 LICENSOR HEREBY GRANTS TO
LICENSEE THE RIGHT, LICENSE AND PRIVILEGE TO USE ONE OR MORE OF THE TRADEMARKS
AS PART OF A COMPOSITE TRADE NAME OR CORPORATE NAME, OR

 

3

--------------------------------------------------------------------------------


 


AS PART OF THE COMPOSITE NAME OF A DIVISION OR RELATED COMPANY OF LICENSEE,
PURSUANT TO ITS OBLIGATIONS UNDER THIS AGREEMENT, AND IN ACCORDANCE WITH ALL OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  LICENSEE MAY USE THE TRADEMARKS ON
INVOICES, ORDER FORMS, STATIONERY, BUSINESS CARDS AND TELEPHONE AND DIRECTORY
LISTINGS, PROVIDED THAT ALL SUCH USE OF THE TRADEMARKS SHALL BE MADE IN
CONFORMITY WITH GUIDELINES ESTABLISHED BY LICENSOR.

 


2.3                                                                                
ALL RIGHTS WITH RESPECT TO THE USE OF THE TRADEMARKS WHICH HAVE NOT BEEN GRANTED
HEREUNDER ARE EXPRESSLY RESERVED BY LICENSOR FOR ITS OWN USE AND BENEFIT,
INCLUDING WITHOUT LIMITATION, (I) THE RIGHT TO GRANT LICENSE RIGHTS TO ANY THIRD
PARTY, INCLUDING BUT NOT LIMITED TO A SUBSIDIARY OR AFFILIATED COMPANY, TO USE
THE TRADEMARKS IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF HOTELS, MOTELS
AND RESTAURANTS; (II) THE RIGHT TO GRANT LICENSE RIGHTS TO ANY THIRD PARTY,
INCLUDING BUT NOT LIMITED TO A SUBSIDIARY OR AFFILIATED COMPANY, TO USE THE
TRADEMARKS IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF A WEB SITE RELATING
TO THE OFFERING OF HOTEL, MOTEL AND RESTAURANT SERVICES; (III) THE RIGHT TO
GRANT LICENSE RIGHTS TO ANY THIRD PARTY TO USE THE TRADEMARKS TO OFFER HOTEL,
MOTEL AND RESTAURANT SERVICES ON A THIRD PARTY WEB SITE; AND (IV) THE RIGHT TO
USE OR GRANT THE RIGHT TO ANY THIRD PARTY TO USE ANY OF THE TRADEMARKS AS PART
OF A DOMAIN NAME.

 


2.4                                                                                
LICENSEE SHALL HAVE THE RIGHT UNDER THIS LICENSE AGREEMENT TO SUBLICENSE
DIRECTLY OR INDIRECTLY THE RIGHTS, LICENSE AND PRIVILEGES GRANTED HEREUNDER TO
SUBLICENSEES AND/OR FRANCHISEES.  ANY AGREEMENT GRANTING A SUBLICENSEE OR
FRANCHISEE THE RIGHT

 

4

--------------------------------------------------------------------------------


 


TO USE OR FURTHER SUBLICENSE (WITH RESPECT SOLELY TO SUBLICENSEES) THE
TRADEMARKS SHALL CONTAIN REASONABLE PROVISIONS, SIMILAR TO THOSE CONTAINED IN
THIS LICENSE AGREEMENT, WITH RESPECT TO SPECIFIED QUALITY STANDARDS.

 


2.5                                                                                
LICENSEE RECOGNIZES THAT LICENSOR PREVIOUSLY ENTERED INTO A LICENSE AGREEMENT
WITH LA QUINTA INNS, INC. (“LQI”), PURSUANT TO WHICH, LICENSOR GRANTED LQI THE
NONEXCLUSIVE RIGHT AND LICENSE TO USE THE TRADEMARKS IN CONNECTION WITH THE
OPERATION OF FRANCHISED HOTELS AND HOTEL RELATED SERVICES (INCLUDING
RESTAURANTS) IN CANADA (THE “CANADIAN LICENSE”).  LICENSEE ALSO RECOGNIZES THAT
LICENSOR PREVIOUSLY ENTERED INTO A LICENSE AGREEMENT WITH LQI PURSUANT TO WHICH,
LICENSOR GRANTED TO LQI THE NONEXCLUSIVE RIGHT AND LICENSE TO USE THE TRADEMARKS
IN CONNECTION WITH THE OPERATION OF FRANCHISED HOTELS AND HOTEL RELATED SERVICES
(INCLUDING RESTAURANTS) IN THE UNITED STATES (THE “U.S. LICENSE”).  LICENSOR
HEREBY ASSIGNS AND LICENSEE HEREBY ACCEPTS AND AGREES TO BE BOUND BY, EFFECTIVE
AS OF THE EFFECTIVE DATE OF THIS LICENSE AGREEMENT, THE CANADIAN LICENSE, THE
U.S. LICENSE AND ALL OF LICENSOR’S RIGHTS THEREUNDER, INCLUDING, BUT NOT LIMITED
TO, LICENSOR’S RIGHT TO COLLECT THE EARNED ROYALTIES, AS DEFINED THEREIN.

 

Article III -  Effective Date and Duration

 


3.1                                                                                
THIS LICENSE AGREEMENT AND THE LICENSE HEREIN SHALL CONTINUE IN PERPETUITY,
UNLESS SOONER TERMINATED AS HEREIN PROVIDED OR OTHERWISE AGREED BETWEEN THE
PARTIES.

 

Article IV -  Quality Control and Prestige of the Trademarks

 


4.1                                                                                
LICENSEE AGREES THAT THE LICENSED SERVICES AND THE FACILITIES COVERED BY THIS


 

5

--------------------------------------------------------------------------------


 


AGREEMENT AND THE ADVERTISING MATERIALS AND BUSINESS MATERIALS USED THEREWITH
SHALL BE OF SUCH STYLE, APPEARANCE, DISTINCTIVENESS AND QUALITY AS TO PROTECT
AND ENHANCE THE PRESTIGE OF LICENSOR, ITS TRADEMARKS AND THE GOODWILL PERTAINING
THERETO; THAT THE LICENSED SERVICES WILL BE ADVERTISED, MARKETED, PROMOTED AND
OFFERED IN ACCORDANCE WITH ALL APPLICABLE LAWS AND REGULATIONS; AND THAT THE
POLICY OF SALE AND EXPLOITATION BY LICENSEE SHALL BE OF A HIGH STANDARD.  THE
QUALITY OF THE LICENSED SERVICES AND THE FACILITIES, AS WELL AS THE QUALITY OF
ALL BUSINESS MATERIALS AND ADVERTISING MATERIALS SHALL MEET AND SATISFY THE
SPECIFIED QUALITY STANDARDS.

 


4.2                                                                                
LICENSEE AGREES THAT THE TRADEMARKS ARE WELL RECOGNIZED BY THE TRADE AND PUBLIC
AND ARE OF GREAT IMPORTANCE AND VALUE TO LICENSOR.  ACCORDINGLY, LICENSEE AGREES
THAT ITS USE OF THE TRADEMARKS SHALL BE IN A COMMERCIALLY ACCEPTABLE AND
RESPONSIBLE MANNER AND STYLE TO PROTECT AND ENHANCE THE PRESTIGE OF THE
TRADEMARKS AND LICENSOR, AND ONLY IN CONNECTION WITH THE LICENSED SERVICES, THE
FACILITIES AND THE ADVERTISING MATERIALS AND BUSINESS MATERIALS ASSOCIATED
THEREWITH.

 


4.3                                                                                
THE FACILITIES SHALL RETAIN APPEARANCES WHICH CONFORM IN ALL RESPECTS TO THE
SIGNAGE, DESIGN, LAYOUT, APPEARANCE, STYLE, TASTE, DECORATION AND LOCATION
APPROVED AND ESTABLISHED BY LICENSOR IN ACCORDANCE WITH THE SPECIFIED QUALITY
STANDARDS.

 


4.4                                                                                
IN FURTHERANCE OF THE PURPOSE AND INTENT EXPRESSED ABOVE, LICENSEE SHALL, UPON

 

6

--------------------------------------------------------------------------------


 


LICENSOR’S REASONABLE REQUEST, SUPPLY TO LICENSOR OR A DESIGNATED SUBSIDIARY OF
LICENSOR (THE “REVIEWING PARTY”), SAMPLES OF ANY BUSINESS MATERIALS AND
ADVERTISING MATERIALS THAT INCLUDE THE TRADEMARKS TO ENSURE THAT SUCH BUSINESS
MATERIALS AND ADVERTISING MATERIALS ARE IN COMPLIANCE WITH THE SPECIFIED QUALITY
STANDARDS.  THESE SUBMISSIONS SHALL BE WITH RESPECT TO ANY BUSINESS MATERIALS
AND ADVERTISING MATERIALS WHICH ARE NOT OTHERWISE PREPARED OR PREVIOUSLY
APPROVED BY LICENSOR OR THE REVIEWING PARTY AND WHICH VARY FROM LICENSOR’S
STANDARD ADVERTISING AND PROMOTIONAL MATERIALS.  LICENSEE SHALL, UPON THE
REVIEWING PARTY’S REASONABLE REQUEST, PERMIT REASONABLE INSPECTION OF THE
FACILITIES DURING BUSINESS HOURS BY THE REVIEWING PARTY TO INSPECT THE
FACILITIES TO ENSURE THAT THE OPERATIONS AND METHODS OF OFFERING THE LICENSED
SERVICES, AND THE LIKE, THAT INCLUDE THE USE OF THE TRADEMARKS, ARE IN
COMPLIANCE WITH THE SPECIFIED QUALITY STANDARDS.

 


4.5                                                                                
LICENSOR SHALL HAVE THE RIGHT TO IMPOSE UPON LICENSEE, AS NECESSARY, OTHER
ADDITIONAL SPECIFICATIONS OR REQUIREMENTS NOT PROVIDED FOR UNDER THIS AGREEMENT
TO MAINTAIN CONTROL OVER THE LICENSED SERVICES TO ENSURE THAT THE REQUISITE
QUALITY STANDARD IS BEING MAINTAINED IN CONNECTION WITH THE OFFERING OF THE
LICENSED SERVICES FOR WHICH THE TRADEMARKS ARE USED.

 


4.6                                                                                
IN THE EVENT LICENSOR DETERMINES THAT ANY LICENSED SERVICES, FACILITIES OR THE
ADVERTISING MATERIALS OR BUSINESS MATERIALS CREATED BY LICENSEE DO NOT COMPLY
WITH THE SPECIFIED QUALITY STANDARDS, LICENSOR OR THE REVIEWING PARTY SHALL

 

7

--------------------------------------------------------------------------------


 


ADVISE LICENSEE OF ALL MATTERS REQUIRING CHANGE OR IMPROVEMENT AND LICENSEE
SHALL COMPLY IN ALL RESPECTS WITH LICENSOR’S OR THE REVIEWING PARTY’S
DIRECTIONS.   LICENSEE SHALL BE RESPONSIBLE FOR THE COSTS OF DEVELOPING AND
MAKING REPRESENTATIVE SAMPLES OF THOSE BUSINESS MATERIALS AND ADVERTISING
MATERIALS WHICH ARE SUBMITTED TO LICENSOR OR THE REVIEWING PARTY PURSUANT TO
PARAGRAPH 4.4 HEREIN.

 


4.7                                                                                
THE REVIEWING PARTY SHALL PROVIDE A REPORT TO LICENSEE, AND A COPY TO LICENSOR
OF THE SAME, WITHIN A REASONABLE PERIOD OF TIME AFTER THE REVIEWING PARTY’S
INSPECTION OF A FACILITIES OR EXAMINATION OF LICENSEE’S ADVERTISING MATERIALS
AND/OR BUSINESS MATERIALS WHICH SHALL SET FORTH WHETHER THE FACILITIES,
ADVERTISING MATERIALS AND/OR BUSINESS MATERIALS WERE IN COMPLIANCE WITH THE
SPECIFIED QUALITY STANDARDS.

 

Article V -  Property of Licensor

 


5.1                                                                                
LICENSEE RECOGNIZES THE GREAT VALUE OF THE GOODWILL ASSOCIATED WITH THE
TRADEMARKS AND THE IDENTIFICATION OF THE LICENSED SERVICES WITH THE TRADEMARKS,
AND ACKNOWLEDGES THAT THE TRADEMARKS AND ALL RIGHTS THEREIN AND GOODWILL
PERTAINING THERETO, ARE THE EXCLUSIVE PROPERTY OF AND SOLELY OWNED BY LICENSOR,
OR ITS SUCCESSOR IN INTEREST.  LICENSEE WILL AT ALL TIMES HOLD OUT AND REPRESENT
LICENSOR, OR ITS SUCCESSOR IN INTEREST, TO BE THE OWNER OF THE TRADEMARKS AND
THAT LICENSEE IS A LICENSEE OF LICENSOR.

 


5.2                                                                                
ALL USE BY LICENSEE OF THE TRADEMARKS SHALL BE DEEMED TO INURE TO THE BENEFIT OF


 

8

--------------------------------------------------------------------------------


 


LICENSOR.  TO THE EXTENT ANY RIGHTS IN AND TO THE TRADEMARKS ARE DEEMED TO
ACCRUE TO LICENSEE, LICENSEE HEREBY ASSIGNS ANY AND ALL SUCH RIGHTS, AT SUCH
TIME AS THEY MAY BE DEEMED TO ACCRUE, INCLUDING THE RELATED GOODWILL, TO
LICENSOR.

 


5.3                                                                                
LICENSEE AGREES THAT IT SHALL CAUSE APPROPRIATE INDICIA OF OWNERSHIP OF THE
TRADEMARKS (AS REQUIRED OR APPROVED BY LICENSOR OR AS REQUIRED BY LAW) TO APPEAR
ON OR WITHIN ALL ADVERTISING MATERIALS AND BUSINESS MATERIALS.

 


5.4                                                                                
LICENSEE AGREES TO USE THE TRADEMARKS ONLY IN CONNECTION WITH THE LICENSED
SERVICES, FACILITIES, BUSINESS MATERIALS AND ADVERTISING MATERIALS AND OTHERWISE
AS SPECIFICALLY PERMITTED HEREIN AND WILL NOT USE THE TRADEMARKS FOR ANY OTHER
PURPOSE OR FOR THE BENEFIT OF ANY OTHER PARTY.

 


5.5                                                                                
LICENSOR AGREES THAT IT SHALL UNDERTAKE TO REGISTER THE TRADEMARKS IN THOSE
COUNTRIES MUTUALLY AGREED UPON BY LICENSOR AND LICENSEE, WHERE THEY ARE NOT
CURRENTLY THE SUBJECT OF APPLICATION OR REGISTRATION, AS SHALL BE REASONABLY
NECESSARY OR APPROPRIATE.  THE EXPENSES INCURRED BY LICENSOR IN APPLYING AND
REGISTERING THE TRADEMARKS IN SUCH OTHER COUNTRIES SHALL BE PAID FOR BY
LICENSOR.

 

Article VI -  Trademark Protection

 


6.1                                                                                
LICENSEE AGREES TO ASSIST LICENSOR, TO THE EXTENT REASONABLY REQUIRED OR
REQUESTED BY LICENSOR, TO PRESERVE, MAINTAIN AND ENFORCE THE TRADEMARKS IN THE
TERRITORY.

 


6.2                                                                                
LICENSOR AND LICENSEE EACH RECOGNIZE THAT IT IS IMPORTANT TO PROTECT THE

 

9

--------------------------------------------------------------------------------


 


TRADEMARKS FROM INFRINGEMENT OR ENCROACHMENT IN THE TERRITORY.  THEREFORE,
EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED OR LIMITED BY APPLICABLE LAW, LICENSOR
AUTHORIZES LICENSEE TO COMMENCE AND PROSECUTE ANY CLAIMS OR SUITS FOR
INFRINGEMENT IN LICENSEE’S OWN NAME AS EXCLUSIVE LICENSEE, JOINING LICENSOR OR
ANY OTHER NECESSARY RELATED COMPANY AS A PARTY IF ADVISABLE OR IF REQUIRED BY
THE LAW OF THE PARTICULAR FORUM.  IF LICENSEE ELECTS NOT TO PROCEED TO TAKE
ACTION AGAINST A PARTICULAR INFRINGEMENT UNDER THIS AGREEMENT, LICENSOR MAY
CHOOSE TO PROCEED AND TO JOIN LICENSEE AS A PARTY, AT LICENSOR’S SOLE COST AND
EXPENSE.  IF SUCH ACTION IS COMMENCED BY LICENSOR, LICENSEE SHALL COOPERATE
FULLY.

 


6.3                                                                                
IF LICENSEE CANNOT TAKE UNILATERAL ACTION TO ENFORCE THE TRADEMARKS, LICENSOR
AGREES THAT IT SHALL EITHER JOIN LICENSEE AS A COMPLAINING PARTY OR IT SHALL
COMMENCE PROCEEDINGS IN LICENSOR’S OWN NAME OR TAKE ANY OTHER ACTION NECESSARY
OR ADVISABLE TO PROTECT THE TRADEMARKS FROM INFRINGEMENT.  LICENSOR SHALL ALSO
BE OBLIGATED TO TAKE SUCH ACTION OR TO COMMENCE PROCEEDINGS TO PROTECT THE
TRADEMARKS IN THE TERRITORY.  THE COSTS AND EXPENSES OF ANY SUCH ACTION OR
PROCEEDINGS SHALL BE APPORTIONED IN ACCORDANCE WITH THE TERMS AND CONDITIONS TO
BE AGREED UPON BETWEEN LICENSOR AND LICENSEE, AT THAT TIME.

 


6.4                                                                                
IF THERE IS ANY MONETARY RECOVERY IN ANY ACTION PROSECUTED BY LICENSEE ON ITS
OWN, LICENSEE SHALL HAVE THE RIGHT TO RETAIN ALL SUCH AMOUNTS RECOVERED, UNLESS
THE PARTIES SHALL AGREE OTHERWISE.

 

10

--------------------------------------------------------------------------------


 


6.5                                                                                
LICENSEE AGREES THAT IT WILL NOT, DURING THE TERM OF THIS LICENSE AGREEMENT OR
THEREAFTER, CONTEST THE LICENSOR’S OWNERSHIP, TITLE OR RIGHTS IN AND TO THE
TRADEMARKS, OR CONTEST THE VALIDITY OF THIS LICENSE AGREEMENT OR ITS BINDING
EFFECT ON LICENSEE.

 

Article VII -  Sublicense

 


7.1                                                                                
LICENSOR AND LICENSEE SHALL CONSULT IN GOOD FAITH CONCERNING ANY PROPOSED
SUBLICENSING ARRANGEMENT AND LICENSOR SHALL NOT UNREASONABLY DELAY, DENY OR
WITHHOLD ANY CONSENT OR APPROVAL.  IN ALL SUBLICENSING ARRANGEMENTS, LICENSEE
SHALL RETAIN ALL PAYMENT OF ROYALTIES FOR SUBLICENSEE’S PERFORMANCE PURSUANT TO
THE SUBLICENSE. ANY SUBLICENSE AGREEMENT SHALL BE CONDITIONED ON (A) THE
SUBLICENSEE IN WRITING ASSUMING ALL OF THE LICENSEE’S OBLIGATIONS UNDER THIS
AGREEMENT AND (B) LICENSEE REMAINING LIABLE WITH RESPECT TO SUCH OBLIGATIONS.

 

Article VIII -  Termination for Insolvency Or Bankruptcy of Licensee

 


8.1                                                                                
IF LICENSEE FILES A PETITION IN BANKRUPTCY, OR BY EQUIVALENT PROCEEDING IS
ADJUDICATED A BANKRUPT, OR A PETITION IN BANKRUPTCY IS FILED AGAINST LICENSEE,
OR IF LICENSEE BECOMES INSOLVENT OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR ANY ARRANGEMENT PURSUANT TO ANY BANKRUPTCY LAW, OR IF LICENSEE
DISCONTINUES ITS BUSINESS OR IF A RECEIVER IS APPOINTED FOR LICENSEE, THIS
LICENSE AGREEMENT AND THE LICENSE HEREBY GRANTED SHALL AUTOMATICALLY TERMINATE
WITHOUT ANY NOTICE, TO THE EXTENT ALLOWED BY APPLICABLE LAW.  IN THE EVENT THIS
LICENSE AGREEMENT AND THE LICENSE GRANTED HEREIN ARE SO TERMINATED, LICENSEE,
ITS RECEIVERS, REPRESENTATIVES,

 

11

--------------------------------------------------------------------------------


 


TRUSTEES, AGENTS, ADMINISTRATORS, SUCCESSORS AND/OR ASSIGNS, SHALL HAVE NO RIGHT
TO SELL, EXPLOIT OR IN ANY WAY DEAL WITH OR IN ANY OF THE LICENSED SERVICES
COVERED BY THIS LICENSE AGREEMENT OR USE ANY BUSINESS MATERIALS, ADVERTISING
MATERIALS OR OTHER ITEMS BEARING THE TRADEMARKS EXCEPT WITH AND UNDER THE
SPECIAL CONSENT AND INSTRUCTION OF LICENSOR, WITH SUCH CONSENT AND INSTRUCTION
TO BE IN WRITTEN FORM.

 


8.2                                                                                
THE NON-ASSUMPTION OF THIS LICENSE AGREEMENT BY A TRUSTEE PRESIDING OVER A
BANKRUPTCY PROCEEDING PURSUANT TO ANY BANKRUPTCY LAW WHERE THE LICENSEE IS NAMED
AS A DEBTOR IN SAID PROCEEDINGS SHALL OPERATE TO AUTOMATICALLY TERMINATE THIS
LICENSE AGREEMENT AND THE LICENSE HEREBY GRANTED, WITHOUT ANY NOTICE WHATSOEVER
BEING NECESSARY, EFFECTIVE AS OF THE DATE OF THE COMMENCEMENT OF THE BANKRUPTCY
PROCEEDINGS.

 

Article IX -  Termination for Breach

 


9.1                                                                                
EXCEPT AS OTHERWISE AGREED BETWEEN THE PARTIES, AND AS PROVIDED HEREIN, IF
LICENSEE VIOLATES ANY OF ITS MATERIAL OBLIGATIONS HEREUNDER, LICENSOR SHALL HAVE
THE RIGHT TO TERMINATE THIS LICENSE AGREEMENT AND THE LICENSE HEREIN GRANTED, BY
GIVING TO LICENSEE WRITTEN NOTICE OF SUCH BREACH AND INTENT TO TERMINATE THIS
LICENSE AGREEMENT.  UNLESS LICENSEE CURES SUCH BREACH WITHIN 30 DAYS AFTER
RECEIPT OF SUCH WRITTEN NOTICE OR SUCH OTHER EXTENDED TIME PERIOD AS THE PARTIES
SHALL MUTUALLY AGREE, THIS LICENSE AGREEMENT AND THE LICENSE GRANTED HEREIN
SHALL AUTOMATICALLY TERMINATE ON THE 30TH DAY (OR EXTENDED PERIOD), UNLESS
OTHERWISE AGREED.  TERMINATION OF THIS LICENSE AGREEMENT AND THE LICENSE HEREBY
GRANTED


 

12

--------------------------------------------------------------------------------


 


SHALL BE WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES WHICH LICENSOR MAY
OTHERWISE HAVE AGAINST LICENSEE.

 

Article X -  Consequences of Expiration or Termination of This Agreement

 


10.1                                                                          
UPON AND AFTER THE TERMINATION OF THIS LICENSE AGREEMENT AND THE LICENSES HEREIN
GRANTED AS TO ANY OR ALL OF THE AND LICENSED SERVICES FOR WHATEVER REASON, ALL
RIGHTS GRANTED TO LICENSEE HEREUNDER TO USE THE TRADEMARKS FOR SUCH LICENSED
SERVICES SHALL CEASE IMMEDIATELY.

 


10.2                                                                          
FROM AND AFTER THE TERMINATION OF THIS LICENSE AGREEMENT AND THE LICENSES HEREIN
GRANTED AS TO ANY OR ALL OF THE LICENSED SERVICES, LICENSEE AGREES NOT TO MAKE
REFERENCES TO THE TRADEMARKS IN ITS ADVERTISING MATERIALS OR ITS BUSINESS
MATERIALS OR MAKE REFERENCE TO HAVING BEEN FORMERLY ASSOCIATED WITH OR LICENSED
BY LICENSOR, AS TO SUCH SERVICES.  LICENSEE AGREES THAT IT SHALL RETURN TO
LICENSOR ALL ADVERTISING MATERIALS AND BUSINESS MATERIALS PREVIOUSLY PROVIDED BY
LICENSOR AND SHALL DESTROY ALL ADVERTISING MATERIALS AND BUSINESS MATERIALS
BEARING THE TRADEMARKS, WHICH WERE CREATED BY LICENSEE FOR USE IN CONNECTION
WITH THE LICENSED SERVICES AND FACILITIES PURSUANT TO THIS LICENSE AGREEMENT.

 


10.3                                                                          
UPON AND AFTER THE TERMINATION OF THIS LICENSE AGREEMENT AND THE LICENSES HEREIN
GRANTED AS TO ANY OR ALL OF THE LICENSED SERVICES, ALL RIGHTS AS TO SUCH
LICENSED SERVICES AND USE OF THE TRADEMARKS GRANTED TO LICENSEE HEREUNDER SHALL
FORTHWITH REVERT TO LICENSOR WITHOUT THE NEED FOR ANY OTHER FORMAL OR RATIFYING
ACT.

 

13

--------------------------------------------------------------------------------


 


10.4                                                                          
UPON AND AFTER THE TERMINATION OF THIS LICENSE AGREEMENT AND THE LICENSES HEREIN
GRANTED AS TO ANY OR ALL OF THE LICENSED SERVICES, LICENSEE WILL REFRAIN FROM
FURTHER USE OF THE TRADEMARKS OR ANY FURTHER REFERENCE TO THEM, DIRECT OR
INDIRECT, OR OF ANYTHING DEEMED BY LICENSOR TO BE A SIMULATION OF THE TRADEMARKS
OR DECEPTIVELY SIMILAR THERETO.

 


10.5                                                                          
LICENSEE RECOGNIZES THAT THE UNAUTHORIZED DISSEMINATION OF ANY MATERIALS BEARING
OR INCORPORATING THE TRADEMARKS UPON TERMINATION OF THIS LICENSE AGREEMENT,
WOULD CAUSE IRREPARABLE DAMAGE TO THE PRESTIGE OF LICENSOR, TO THE TRADEMARKS
AND TO THE GOODWILL PERTAINING THERETO.  ACCORDINGLY, LICENSEE COVENANTS AND
AGREES THAT IT SHALL COMPLY WITH ALL DIRECTION AND INSTRUCTION OF LICENSOR
CONCERNING THE USE OF THE TRADEMARKS.

 

Article XI -  Equitable Relief

 


11.1                                                                          
LICENSEE ACKNOWLEDGES AND ADMITS THAT THERE WOULD BE NO ADEQUATE REMEDY AT LAW
FOR ITS FAILURE TO COMPLY WITH ANY OF THE MATERIAL TERMS AND CONDITIONS HEREOF,
AND LICENSEE AGREES THAT, IN THE EVENT OF ANY SUCH FAILURE, LICENSOR SHALL BE
ENTITLED TO EQUITABLE RELIEF BY WAY OF TEMPORARY RESTRAINING ORDER, TEMPORARY
INJUNCTION AND PERMANENT INJUNCTION AND SUCH OTHER AND FURTHER RELIEF AS ANY
COURT WITH JURISDICTION MAY DEEM PROPER.

 

Article XII -  Indemnity

 


12.1                                                                          
LICENSEE HEREBY INDEMNIFIES LICENSOR AND UNDERTAKES TO DEFEND AND HOLD LICENSOR
HARMLESS FROM ANY CLAIMS, SUITS, LOSS AND DAMAGE (INCLUDING REASONABLE
ATTORNEYS’

 

14

--------------------------------------------------------------------------------


 


FEES) ARISING OUT OF ANY ALLEGEDLY UNAUTHORIZED USE OF ANY TRADEMARK, PATENT,
PROCESS, IDEA, METHOD, DESIGN, COPYRIGHT OR DEVICE BY LICENSEE IN CONNECTION
WITH THE LICENSED SERVICES COVERED BY THIS LICENSE AGREEMENT OR ANY OTHER
ALLEGED ACTION BY LICENSEE, ANY SUBLICENSEES OR FRANCHISEES AND ALSO FROM ANY
CLAIMS, SUITS, LOSS AND DAMAGE (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING
OUT OF THE OFFERING OF THE LICENSED SERVICES.

 


12.2                                                                          
LICENSOR HEREBY INDEMNIFIES LICENSEE AND UNDERTAKES TO DEFEND AND HOLD LICENSEE,
HARMLESS FROM ANY CLAIMS, SUITS, LOSS AND DAMAGE (INCLUDING REASONABLE
ATTORNEYS’ FEES) SUSTAINED BY LICENSEE AS A RESULT OF CLAIMS THAT LICENSEE’S,
ITS SUBLICENSEE’S AND FRANCHISEES’ USE OF THE TRADEMARKS INFRINGE OR VIOLATE THE
RIGHTS OF OTHERS.  LICENSEE SHALL ADVISE LICENSOR OF ANY SUCH CLAIMS MADE
AGAINST LICENSEE, ITS SUBLICENSEES AND/OR FRANCHISEES AND LICENSOR SHALL BE
ENTITLED TO DEFEND ANY SUCH ALLEGATIONS THROUGH COUNSEL OF ITS OWN CHOOSING.

 


12.3                                                                          
LICENSOR ASSUMES NO RESPONSIBILITY TO LICENSEE OR TO ANY THIRD PARTY WITH
RESPECT TO THE CHARACTERISTICS OR QUALITY OF THE LICENSED SERVICES PROVIDED BY
LICENSEE.  LICENSEE AGREES TO DEFEND, INDEMNIFY, AND HOLD HARMLESS, LICENSOR,
ITS SUBSIDIARIES, AND AFFILIATES AND ANY SUCCESSORS OR ASSIGNS OF LICENSOR OR
ANY OF THE TRADEMARKS, AND THEIR OFFICERS, DIRECTORS, AGENTS, AND EMPLOYEES,
AGAINST EVERY CLAIM, SUIT, LOSS, LIABILITY OR DAMAGE WHATSOEVER (INCLUDING BUT
NOT LIMITED TO THE EXPENSES OF INVESTIGATION OF AND DEFENDING AGAINST ANY CLAIM
OR SUIT, ANY AMOUNT PAID IN SETTLEMENT THEREOF, AND ATTORNEY’S FEES), RELATING
TO THE CHARACTERISTICS OR


 

15

--------------------------------------------------------------------------------


 


QUALITY OF THE LICENSED SERVICES PROVIDED BY OR ON BEHALF OF LICENSEE, WHETHER
DIRECTLY OR THROUGH A SUBLICENSEE, FRANCHISEE OR OTHER PERSON.  LICENSEE AGREES
TO ASSUME THE DEFENSE OF ANY ACTION OR CLAIM WHICH IS WITHIN THE SCOPE OF
LICENSEE’S RESPONSIBILITIES TO DEFEND, INDEMNIFY, AND HOLD HARMLESS HEREUNDER. 
LICENSOR RESERVES THE RIGHT TO PARTICIPATE IN ANY SUCH ACTION OR CLAIM WITH
COUNSEL OF ITS OWN CHOOSING AT ITS OWN EXPENSE.

 


12.4                                                                          
LICENSEE AGREES THAT IT WILL OBTAIN AND MAINTAIN, AT ITS OWN EXPENSE,
COMPREHENSIVE GENERAL LIABILITY INSURANCE FROM A RECOGNIZED INSURANCE COMPANY
PROVIDING ADEQUATE PROTECTION NAMING LICENSOR AS AN ADDITIONAL INSURED AGAINST
ANY CLAIMS, SUITS, LOSSES OR DAMAGES FOR WHICH IT MAY BE REQUIRED TO INDEMNIFY
LICENSOR HEREUNDER.  UPON WRITTEN REQUEST, LICENSEE WILL SUPPLY A COPY OF THE
RELATED INSURANCE POLICIES TO LICENSOR.

 


12.5                                                                          
THE INDEMNITIES SET FORTH HEREIN SHALL SURVIVE THE EXPIRATION OR TERMINATION OF
THIS LICENSE AGREEMENT.

 

Article XIII -  Miscellaneous

 


13.1                                                                          
ALL NOTICES, REQUESTS, CONSENTS, DEMANDS, APPROVALS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE DEEMED TO HAVE BEEN DULY GIVEN, MADE OR SERVED IF IN WRITING
AND DELIVERED PERSONALLY OR SENT BY OVERNIGHT CARRIER OR BY TELEX OR TELECOPIER
WITH RECEIPT CONFIRMED, TO THE RESPECTIVE PARTIES TO THIS LICENSE AGREEMENT AS
FOLLOWS:

 

16

--------------------------------------------------------------------------------


 


                                A.             IF TO LICENSOR:

 

La Quinta Properties, Inc.

909 Hidden Ridge

Suite 600

Irving, Texas  75038

Attn:  Chief Executive Officer

 

b.             If to Licensee:

 


LA QUINTA FRANCHISE, LLC


101 CONVENTION CENTER DRIVE


SUITE 850


LAS VEGAS, NEVADA  89109


ATTN:  MANAGER

 

The designation of the person to be so notified or the address of such person
for the purposes of such notice may be changed from time to time by similar
notice.

 


13.2                                                                          
THE PARTIES HERETO SHALL NOT BE LIABLE FOR FAILURE OF PERFORMANCE HEREUNDER IF
OCCASIONED BY WAR, DECLARED OR UNDECLARED, FIRE, FLOOD, INTERRUPTION OF
TRANSPORTATION, EMBARGO, ACCIDENT, EXPLOSION, GOVERNMENTAL ORDERS, REGULATIONS,
RESTRICTIONS, PRIORITIES OR RATIONING, OR BY STRIKES, LOCKOUTS, OR OTHER LABOR
TROUBLES, INTERFERING WITH THE SUPPLIES OF RAW MATERIALS ENTERING INTO THEIR
PRODUCTION OR ANY OTHER CAUSE BEYOND THE CONTROL OF THE PARTIES.  ANY SUSPENSION
OF PERFORMANCE BY REASON OF THIS PARAGRAPH SHALL BE LIMITED TO THE PERIOD DURING
WHICH SUCH CAUSE OF FAILURE EXISTS, BUT SUCH SUSPENSION SHALL NOT AFFECT THE
RUNNING OF THE TERM OF THIS LICENSE AGREEMENT AS HERETOFORE DEFINED.

 


13.3                                                                          
NOTHING HEREIN CONTAINED SHALL BE CONSTRUED TO PLACE THE PARTIES IN A
RELATIONSHIP OF PARTNERS OR JOINT VENTURERS AND LICENSEE SHALL HAVE NO POWER TO
OBLIGATE OR BIND

 

17

--------------------------------------------------------------------------------


 


LICENSOR IN ANY MANNER WHATSOEVER.

 


13.4                                                                          
ANY PROVISION OR PROVISIONS OF THIS AGREEMENT WHICH IN ANY WAY CONTRAVENES THE
LAWS OF ANY STATE OR COUNTRY IN WHICH THIS AGREEMENT IS EFFECTIVE SHALL, IN SUCH
STATE OR COUNTRY AS THE CASE MAY BE, AND TO THE EXTENT OF SUCH CONTRAVENTION OF
LOCAL LAW, BE DEEMED SEPARABLE AND SHALL NOT AFFECT ANY OTHER PROVISION OR
PROVISIONS OF THIS AGREEMENT.

 


13.5                                                                          
NONE OF THE TERMS OF THIS LICENSE AGREEMENT SHALL BE DEEMED TO BE WAIVED OR
MODIFIED, NOR SHALL THIS LICENSE AGREEMENT BE TERMINATED OR DISCHARGED EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY OR ON BEHALF OF BOTH PARTIES.  THERE ARE NO
REPRESENTATIONS, PROMISES, WARRANTIES, COVENANTS OR UNDERTAKINGS OTHER THAN
THOSE CONTAINED IN THIS LICENSE AGREEMENT, WHICH REPRESENT THE ENTIRE
UNDERSTANDING OF THE PARTIES.

 


13.6                                                                          
THE FAILURE OF A PARTY HERETO TO ENFORCE, OR THE DELAY BY A PARTY HERETO TO
ENFORCE, ANY OF ITS RIGHTS UNDER THIS LICENSE AGREEMENT SHALL NOT BE DEEMED A
CONTINUING WAIVER OR A MODIFICATION BY SUCH PARTY OF ANY OF THE RIGHTS HEREUNDER
AND A PARTY MAY, WITHIN THE TIME PROVIDED BY THE APPLICABLE LAW, COMMENCE
APPROPRIATE LEGAL OR EQUITABLE PROCEEDINGS TO ENFORCE ANY OR ALL OF ITS RIGHTS
UNDER THIS LICENSE AGREEMENT AND ANY PRIOR FAILURE TO ENFORCE OR DELAY IN
ENFORCEMENT SHALL NOT CONSTITUTE A DEFENSE.

 


13.7                                                                          
THIS AGREEMENT IS MADE PURSUANT TO AND SHALL BE GOVERNED BY AND CONSTRUED IN

 

18

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
PROVISIONS AS TO CHOICE OF LAW.

 


13.8                                                                          
LICENSOR AND LICENSEE SHALL EACH COOPERATE WITH ONE ANOTHER IN ENTERING INTO AND
EXECUTING ANY OTHER WRITTEN AGREEMENTS AND APPLICATIONS NECESSARY UNDER THE LAWS
OF ANY COUNTRY OR JURISDICTION WITHIN THE TERRITORY TO GIVE THIS LICENSE
AGREEMENT FULL FORCE AND EFFECT.

 


13.9                                                                          
THIS LICENSE AGREEMENT SHALL INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON
THE PARTIES, AND THEIR RESPECTIVE PERMITTED SUCCESSORS, TRANSFEREES AND ASSIGNS;
PROVIDED, HOWEVER, THAT SUBJECT TO PARAGRAPH 13.10 HEREIN, LICENSEE MAY NOT
ASSIGN ALL OR ANY PORTION OF THIS LICENSE AGREEMENT WITHOUT THE EXPRESS PRIOR
WRITTEN CONSENT OF LICENSOR, WHICH CONSENT MAY BE GIVEN OR WITHHELD IN
LICENSOR’S ABSOLUTE DISCRETION.

 


13.10                                                                     THIS
AGREEMENT MAY NOT BE TRANSFERRED OR ASSIGNED BY LICENSEE TO AN UNRELATED THIRD
PARTY OTHER THAN IN CONNECTION WITH THE SALE, DISPOSITION OR MERGER OF
LICENSEE’S COMPANY OR BUSINESS, OR ENCUMBERED BY A THIRD PARTY, EXCEPT WITH
LICENSOR’S EXPRESS WRITTEN CONSENT.  THE FOLLOWING CIRCUMSTANCES SHALL NOT BE
DEEMED TO BE AN ASSIGNMENT, AND SHALL NOT REQUIRE LICENSOR’S CONSENT

 


A.                                       THE SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE VOTING STOCK OR ASSETS OF LICENSEE; OR

 

19

--------------------------------------------------------------------------------


 


B.                                      A PUBLIC OFFERING OR SALE TO
UNDERWRITERS OF CAPITAL STOCK BY LICENSEE OR ANY SUCCESSOR THERE­TO OR ANY
ACQUISITIONS BY OR OF LICENSEE THROUGH MERGER, PURCHASE OF ASSETS OR OTHERWISE
EFFECTED IN WHOLE OR IN PART BY ISSUANCE OR REISSUANCE OF LICENSEE’S SHARES OF
CAPITAL STOCK.

 


13.11                                                                    
LICENSEE AGREES TO COMPLY, AT ITS OWN EXPENSE, WITH ALL LAWS, ORDINANCES, RULES,
REGULATIONS, AND OTHER REQUIREMENTS, RELATING TO LICENSEE’S OFFERING OF LICENSED
SERVICES, OF ALL GOVERNMENTAL UNITS HAVING JURISDICTION PERTAINING TO THIS
LICENSE AGREEMENT.

 


13.12                                                                     EACH
PARTY SHALL BE RESPONSIBLE FOR ANY DUTIES, TAXES OR PENALTIES IMPOSED BY ANY
GOVERNMENT ON ITS RESPECTIVE PRODUCTS.

 


13.13                                                                     EXCEPT
AS EXPRESSLY IDENTIFIED HEREIN, THERE ARE AND SHALL BE NO THIRD PARTY
BENEFICIARIES OF THIS LICENSE AGREEMENT.

 

[Signature Page to follow.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark License
Agreement to be duly executed as of the date and year first written above.

 

 

LA QUINTA PROPERTIES, INC.

 

 

 

 

By:

/s/ DAVID L. REA

 

 

Name:

David L. Rea

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

 

 

LA QUINTA FRANCHISE, LLC

 

 

 

 

By:

/s/ MICHAEL F. BUSHEE

 

 

Name:

Michael F. Bushee

 

Title:

Vice President

 

21

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Trademarks

 

Country

 

Trademark

 

Registration No./Serial No.

Argentina

 

 

 

 

 

 

LA QUINTA

 

1,656,347

 

 

 

 

 

 

 

LA QUINTA INN & DESIGN

 

1,656,565

Bahamas

 

 

 

 

 

 

LA QUINTA

 

17,113

Belize

 

 

 

 

 

 

LA QUINTA

 

7147

Bermuda

 

 

 

 

 

 

LA QUINTA

 

26748

Bolivia

 

 

 

 

 

 

LA QUINTA

 

62104—C

Brazil

 

 

 

 

 

 

LA QUINTA

 

817936351

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

817936360

Canada

 

 

 

 

 

 

LA QUINTA

 

TMA364525

 

 

 

 

 

 

 

TELQUIK

 

111398200

 

 

 

 

 

 

 

LQ LA QUINTA INN & SUITES & DESIGN

 

111008400

 

 

 

 

 

 

 

RETURNS

 

111398100

 

 

 

 

 

 

 

LA QUINTA INN & DESIGN

 

111008500

 

A-1

--------------------------------------------------------------------------------


 

Chile

 

 

 

 

 

 

LA QUINTA

 

443.212

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

443.213

Colombia

 

 

 

 

 

 

LA QUINTA

 

190254

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

190253

Costa Rica

 

 

 

 

 

 

LA QUINTA

 

 

Ecuador

 

 

 

 

 

 

LA QUINTA

 

178—96

European Community

 

 

 

 

 

 

LA QUINTA

 

002393205

Guatemala

 

 

 

 

 

 

LA QUINTA

 

8806—94

India

 

 

 

 

 

 

LA QUINTA

 

677305

Indonesia

 

 

 

 

 

 

LA QUINTA

 

372248

Jamaica

 

 

 

 

 

 

LA QUINTA

 

28,596

Mexico

 

 

 

 

 

 

LA QUINTA

 

335462

 

 

 

 

 

 

 

LA QUINTA

 

328,919

 

 

 

 

 

 

 

TELQUIK

 

484,558

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

485,952

 

A-2

--------------------------------------------------------------------------------


 

 

 

LA QUINTA INN & WINDOW DESIGN

 

461,674

Netherlands Antilles

 

 

 

 

 

 

LA QUINTA

 

18493

Nicaragua

 

 

 

 

 

 

LA QUINTA

 

30,237 CC

Panama

 

 

 

 

 

 

LA QUINTA

 

74714

United Kingdom

 

 

 

 

 

 

LA QUINTA

 

1348734

United States

 

 

 

 

 

 

LA QUINTA

 

1,080,641

 

 

 

 

 

 

 

TELQUIK

 

1,078,158

 

 

 

 

 

 

 

TEL QUIK (STYLIZED)

 

1,022,257

 

 

 

 

 

 

 

LA QUINTA INN & CABALLERO DESIGN

 

1,199,980

 

 

 

 

 

 

 

LA QUINTA (STYLIZED)

 

875,802

 

 

 

 

 

 

 

CABCLUB

 

1,411,799

 

 

 

 

 

 

 

LA QUINTA MOTOR INNS  & DESIGN

 

1,393,579

 

 

 

 

 

 

 

LA QUINTA MOTOR INNS & BUILDING DESIGN

 

1,393,578

 

 

 

 

 

 

 

CABCLUB & DESIGN

 

1,411,800

 

 

 

 

 

 

 

LA QUINTA BRAIN TRUST

 

1,429,660

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

 

 

KING PLUS

 

1,623,015

 

 

 

 

 

 

 

KEENTA

 

1,563,984

 

 

 

 

 

 

 

RETURNS

 

1,572,636

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

1,841,032

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN (WITH COLOR)

 

1,823,440

 

 

 

 

 

United States (cont)

 

FIRST LIGHT

 

2,076,246

 

 

 

 

 

 

 

GOLD MEDAL

 

2,061,347

 

 

 

 

 

 

 

LQ LA QUINTA INN & SUITES & DESIGN

 

2,298,693

 

 

 

 

 

 

 

LQ LA QUINTA INN & SUITES AND DESIGN (COLOR)

 

2,300,509

 

 

 

 

 

 

 

AN OASIS FROM THE WORLD

 

2,365,000

 

 

 

 

 

 

 

CAFÉ QUINTA

 

76/029,804

 

 

 

 

 

 

 

LA QUINTA ELINK

 

76/269,141

 

 

 

 

 

 

 

WE’RE JUST YOUR STYLE

 

76/037,806

Venezuela

 

 

 

 

 

 

LA QUINTA

 

S.003310

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

S.003002

State — Hawaii

 

 

 

 

 

 

LA QUINTA & CABALLERO DESIGN

 

21389

 

A-4

--------------------------------------------------------------------------------


 

State — Texas

 

 

 

 

 

 

TEL—QUIK

 

31656

 

 

 

 

 

 

 

LA QUINTA

 

46649

 

A-5

--------------------------------------------------------------------------------
